Citation Nr: 0632851	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  01-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder.

2.  Entitlement to service connection for penis disorder, to 
include erectile dysfunction.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tendonitis, right shoulder.   

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left shoulder injury. 

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD).  

7.  Entitlement to an initial compensable evaluation for 
post-operative residuals of tendonitis, right knee. 

8.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee.  

9.  Entitlement to an initial compensable evaluation for 
bilateral renal calculi.  

10.  Entitlement to an initial compensable evaluation for 
residuals of a bilateral inguinal hernia repair. 

11.  Entitlement to an initial compensable evaluation for 
gall bladder polyp.  

12.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbosacral spine.  

13.  Entitlement to an initial compensable evaluation for 
residuals of multiple cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served a period of active duty training (ACDUTRA) 
from October 1965 to April 1966, and active duty from July 
1980 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in an Juan, the 
Commonwealth of Puerto Rico.

In his March 2003 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO.  A hearing was 
scheduled for June 2004; however, the veteran requested a re-
scheduling.  The request for a hearing was later withdrawn in 
a statement from his representative dated in May 2006.   

The issues of entitlement to an initial compensable 
evaluation for gall bladder polyp, entitlement to an initial 
evaluation in excess of 10 percent for degenerative disc 
disease, lumbosacral spine, and entitlement to an initial 
compensable evaluation for residuals of multiple cysts are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's currently diagnosed TMJ and erectile 
dysfunction had their onset in service.

2.  Clinical finding for tendonitis, right shoulder show 
limitation of flexion to 150, but otherwise normal range of 
motion. 

3.  Clinical findings for residuals of a left shoulder injury 
show full range of motion.

4.  Hypertension is manifested by readings ranging from the 
highest diastolic of 102 to the highest systolic of 160.

5.  Clinical findings do not show that the veteran's GERD 
involves persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

6.  Clinical findings for post-operative residuals of 
tendonitis, right knee, show degenerative arthritis changes 
in the right knee; limitation of flexion to 140 degrees and 
extension to 0 degrees on range of motion testing. 

7.  Clinical findings for degenerative joint disease of the 
left knee show degenerative arthritis changes in the left 
knee; limitation of flexion to 140 degrees and extension to 0 
degrees on range of motion testing. 

8.  Bilateral renal calculi are not shown to have occasional 
attacks of the colic, infection or to require the use of a 
catheter.

9.  Residuals of bilateral inguinal hernia repair and petit 
hernia repair are not shown to be recurrent; there is no 
requirement for the use of a truss or belt.


CONCLUSIONS OF LAW

1.  TMJ dysfunction was incurred in service.  38 U.S.C.A. § 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  An erectile dysfunction was incurred in service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for tendonitis, right shoulder are not met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.321, 3.655, Part 4, 4.71a, Diagnostic Codes (DCs) 5003, 
5024, 5201 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.321, 3.655, Part 4, 4.71a, Diagnostic Codes (DCs) 
5003, 5024, 5201 (2006).

5.  The criteria for an initial evaluation in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.655, 4.104, Diagnostic 
Code 7101 (2006).

6.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 3.655, 4.114, 
Diagnostic Code 7346 (effective before and after July 2, 
2001).

7.  The criteria for an initial evaluation of 10 percent, but 
no higher, for post-operative residuals of tendonitis, right 
knee are met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2006).

8.  The criteria for an initial evaluation of 10 percent, but 
no higher, for degenerative joint disease (DJD) of the left 
knee are met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2006).

9.  The criteria for an initial compensable evaluation for 
bilateral renal calculi have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.655, 4.115b, 
Diagnostic Codes 7508, 7509 (2006).

10.  The criteria for an initial compensable evaluation for 
postoperative residuals of bilateral inguinal hernia repair 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.655, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103, 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision involving all the claims on 
appeal, except the service connection claims for TMJ and 
penis disorder, and disability evaluation claim for bilateral 
inguinal hernia, was dated in August 2000, prior to the 
enactment of the VCAA.  Therefore, it was not possible to 
provide proper notification before the initial rating 
determination.  However, the veteran received VCAA 
notification in August 2003 that properly provided notice for 
all of his disability evaluation claims, including the 
bilateral hernia claim, and met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  For the 
service connection claims for TMJ and penis disorder, the 
veteran received VCAA notification in March 2005 that also 
met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The August 2003 and March 2005 VCAA letters provided the 
veteran with an update on the status of his claims, and 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any other evidence or information that he thought 
would support his claims. 

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, including VA examination 
reports dated in March 2000 and November 2001, private 
medical records, including hospital records dated in December 
2001, and statements from the veteran in support his claims.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In an August 2006 letter, the RO advised the veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

38 C.F.R. § 3.655

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the present case, the veteran was scheduled for VA 
examinations in February 2006 pertaining to his appealed 
claims, but failed to report to the examinations.  While the 
record contains a compensation and pension examination 
inquiry, the Board acknowledges that it does not contain a 
copy of the actual notice sent to the veteran regarding the 
scheduling of the VA examinations.  Nonetheless, there is no 
indication from the record that such a notice was not sent to 
the veteran.  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Furthermore, the veteran has not asserted 
that he did not receive notice of the scheduled examination.

A review of the record reveals that there has been no 
communication from the veteran regarding his failure to 
report.  His representative has since filed a May 2006 
statement and an Appellant's Brief in July 2006 in 
anticipation of the current appeal, however the 
representative has not shown evidence of good cause, nor has 
the representative even discussed the veteran's failure to 
report.  Accordingly, the Board must evaluate the claims on 
appeal based on the evidence in the record.  38 C.F.R. 
§ 3.655 (2006).

II.  Service Connection

The veteran is claiming service connection for TMJ and penis 
disorder.  In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

TMJ and Penis Disorder

Service medical records show treatment and diagnosis for both 
TMJ and erectile dysfunction.  For TMJ, service medical 
records indicate treatment and diagnosis of TMJ syndrome in 
service.  Dental evaluation dated in June 1984 noted 
subjective complaints of bilateral clicking when opening his 
mouth.  No reciprocal click noted.  A June 1985 dental report 
indicated a TMJ problem.  Evaluation revealed that the 
veteran complained of a "click" sound on the left side when 
opening at the maximum.  

Discharge dental examination report dated in March 2000 
indicated that the veteran's chief complaint was popping in 
jaw joints with occasional pain.  Clinical evaluation 
revealed clicking in left and right TMJs.  The veteran 
reported soreness while palpating the TMJs.  The examiner 
determined that the veteran has TMJ dysfunction.  

For the penis disorder claim, service medical records 
included an urology examination from June 1998, which  noted 
normal prostate and genital evaluations.  However, the 
veteran complained of essentially failing to achieve an 
erection with gradual onset.  Viagra was prescribed on a 
trial basis for his erectile problems.  Examination dated in 
March 2000 indicated that the veteran uses Viagra for 
erectile dysfunction.  

In an April 2002 rating decision, the RO denied service 
connection for TMJ, finding that the veteran's disorder was 
congenital or developmental in nature and therefore unrelated 
to service.  The factual basis for the decision was that 
there was no evidence of a traumatic injury to the jaw during 
service.  The RO also denied service connection for penis 
disorder, concentrating the analysis on the normal prostate 
and genital evaluations in service and following service.  

Given the in-service diagnosis and treatment for TMJ and 
erectile dysfunction, the current diagnosis of both as noted 
in the March 2000 examinations, and resolving any doubt in 
the veteran's favor, the Board finds that TMJ and penis 
disorder, diagnosed as erectile dysfunction, had their onset 
in service.  38 C.F.R. § 3.102 (2006).  There is no competent 
evidence that the veteran's TMJ or erectile dysfunction 
preceded his active service or was due to an intervening 
cause following active duty.  The record clearly shows these 
chronic disabilities were treated and diagnosed in service, 
and again diagnosed in March 2000, while the veteran was 
still on active duty.  Accordingly, the Board finds that the 
veteran is entitled to service connection for TMJ and penis 
disorder, diagnosed as erectile dysfunction.



III.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

For disability evaluations involving the musculoskeletal 
system, VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Bilateral Shoulder Disability

For the veteran's disabilities involving tendonitis, right 
shoulder, and residuals of a left shoulder injury, he was 
assigned a 10 percent rating for each shoulder under 
Diagnostic Code (DC) 5024 (tenosynovitis).  Under this 
criteria, the disability will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The veteran's right (dominant shoulder) and left (non-
dominant) shoulder disability may also be evaluated under 
Diagnostic Code 5201, for limitation of motion of the arm.  
For the dominant right shoulder, Diagnostic Code 5201 
provides for a 20 percent evaluation for limitation of motion 
at shoulder level.  A 30 percent evaluation is also assigned 
if there is limitation of motion of the dominant arm midway 
between the side and the shoulder level involving the 
dominant arm.  For the nondominant shoulder, Diagnostic Code 
5201 provides for a 20 percent evaluation for limitation of 
motion at shoulder level.  A 20 percent evaluation is also 
assigned if there is limitation of motion of the non-dominant 
arm midway between the side and the shoulder level involving 
the non-dominant arm.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I. Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Upon review, x-ray findings from March 2000 confirmed 
osteoarthritic changes of both AC joints as evident by joint 
space narrowing and mild spur formation.  VA examination 
report dated in March 2000 showed flexion limited to 150 to 
the right shoulder and full flexion of 180 to the left 
shoulder.  Abduction, external rotation, and internal 
rotation were all found normal.  Crepitation in both shoulder 
and pain on range of motion tested was noted, but clinical 
findings only exhibited lack of elevation in the right 
shoulder to 150 degrees. 

The veteran's range of motion for both shoulders is greater 
than 90 degrees, or shoulder level on examination in March 
2000.  The preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the objective evidence does not 
reveal weakness, deformity or other indicia of function loss 
warranting a higher rating.  See DeLuca, 8 Vet. App. at 206.  
Moreover, the veteran did not appear at the VA joints 
examination scheduled for him on February 2006 that may have 
demonstrated greater function loss.  Therefore, the Board 
must decide the claims based on the record.  38 C.F.R. 
§ 3.655.  There is no other post-service range of motion 
results in the record.  Thus, clinical findings do not 
support higher evaluations for either shoulder under 
Diagnostic Code 5201.   

There are also no clinical findings showing ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula for either shoulder 
disability to warrant higher evaluations under DC 5200, 5202, 
or 5203.  38 C.F.R. § 4.71(a) (2006).  

Hypertension

Hypertension is evaluated under DC 7101 (hypertensive 
vascular disease).  Under DC 7101, a 10 percent evaluation is 
warranted where the diastolic pressure is predominantly 100 
or more, or systolic pressure is predominantly 160 or more, 
and a minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  A 40 percent evaluation will 
be assigned where there is a diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more. 38 C.F.R. § 
4.104, Diagnostic Code 7101.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101 note (1) (2006).

VA examination report dated in March 2000 showed reading on 
the right of 122/90 standing, 119/84 sitting, and 119/84 
lying down.  On the left, readings showed 128/76 standing, 
132/84 sitting, and 122/90 lying down.  It was noted that the 
veteran was taking prescription medication for hypertension. 

VA clinical records dated from May 2001 through September 
2001 revealed blood pressure readings of 148/87, 150/95, 
120/80, and 160/100.  

VA examination report dated in November 2001 showed blood 
pressure readings of 160/100, 162/102, and 162/100.  The 
examiner noted that the veteran continued to take 
prescription medication for his hypertension.  Records from 
Hospital San Carlos dated in December 2001 reported blood 
pressure readings of 140/80 and 160/100.

Applying the rating criteria to the clinical findings 
summarized above, there is no basis for a 20 percent or 
higher evaluation under DC 7101.  The highest diastolic 
reading recorded is 102 and the highest systolic reading 
recorded is 162.  38 C.F.R. § 4.104 (2006). 

As for other diagnostic codes, there is no clinical evidence 
of an aneurism to warrant consideration under DC 7110, 7111, 
nor 7112, or evidence of arteriosclerosis to warrant 
consideration under DC 7114.  38 C.F.R. § 4.104 (2006).  


GERD

The veteran's GERD was assigned a 10 percent evaluation under 
DC 7346.  See 38 C.F.R. § 4.114.  The Board notes that 
certain provisions of the rating schedule for digestive 
system disorders were revised, effective July 2, 2001.  See 
66 Fed. Reg. 29,488 (May 31, 2001).  However, the criteria 
for Diagnostic Code 7346 (hiatal hernia) remained unchanged.

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted where the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. A 60 percent evaluation contemplates a level of 
impairment which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (effective before and after July 2, 2001).

VA examiner dated in March 2000 reported the veteran's 
gastrointestinal complaints of nausea, vomiting, diarrhea, 
and diaphoresis.  He had gastritis with esophageal reflux 
with no vomiting of blood.  He complained of frequent 
heartburn and used Prilosec 20 mg. once a day for relief.   
The examiner confirmed findings of esophagitis on upper 
gastrointestinal series (UGI) performed in May 1999.  The 
examiner noted no significant anemia was found on evaluation.  
The May 1999 UGI revealed no evidence of ulceration of the 
esophagus.

The medical evidence, including VA examination report dated 
in March 2000, VA medical records, and private medical 
records do not show that the veteran's GERD presents 
persistently recurrent epigastric distress with dysphagia, 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  These symptoms are not found on clinical evaluation.  
Mild pylori was found on stomach biopsy in July 1999.  As 
such, a 30 percent or higher evaluation is not warranted 
under DC 7346.  

The medical evidence also does not show stricture of the 
esophagus to warrant consideration under DC 7203.  38 C.F.R. 
§ 4.114 (2006).  The record does not reveal any episodes of 
recurring symptoms involving hematemesis or melena with 
manifestations of anemia and weight loss to warrant a higher 
evaluation under Diagnostic Codes 7304 or 7305.  Id.

Post-Operative Residuals of Tendonitis, Right Knee 

The veteran's post-operative residuals of tendonitis, right 
knee, has been rated by the RO under DC 5262.  Under DC 5262, 
impairment of the tibia and fibula, a 10 percent evaluation 
is warranted for malunion with slight knee or ankle 
disability.  A 20 percent evaluation is warranted for 
malunion with moderate knee or ankle disability.  A 30 
percent evaluation is warranted for malunion with severe knee 
or ankle disability.  A 40 percent evaluation is warranted 
for nonunion of, with loose motion, requiring brace.    

Service medical records show that the veteran injured his 
right knee in a motor vehicle accident in 1985.  Evaluation 
showed a fracture of the upper third of the tibia and fibula.  
An open reduction with internal fixation was performed and 
casted.  The fixation devices were removed one year later.  
An arthroscopic surgery was performed in March 1991.

X-ray report of the right knee dated in March 2000 revealed 
marked chronic bony remodeling changes of the proximal tibial 
shaft and fibular shafter, consistent with prior trauma.  The 
March 2000 VA examiner diagnosed the same disability.    

Upon review, there is no current evidence of malunion of the 
tibia and fibula.  Thus, a compensable evaluation is not 
warranted under DC 5262.  38 C.F.R. § 4.71a.  However, 
clinical findings from the March 2000 x-ray report also 
revealed osteoarthritic changes of the right knee joint space 
with subarticular sclerosis.   Degenerative changes of the 
right knee can be rated under DC 5003. 

As noted above, DC 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003 (2006). 

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2006).

Under Diagnostic Code 5260, flexion limited to 45 degrees 
warrants a 10 percent evaluation, flexion limited to 30 
degrees warrants a 20 percent evaluation, and flexion limited 
to 15 degrees warrants a 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 10 degrees 
warrants a 10 percent evaluation, extension limited to 15 
degrees warrants a 20 percent evaluation,  extension limited 
to 20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Here, the veteran does not exhibit a compensable limitation 
of motion of the right knee.  For the right knee, the March 
2000 VA examination report revealed limitation of flexion to 
140 degrees and extension to 0 degrees, or normal range of 
motion.  However, the examiner found crepitation in both knee 
joints during motion testing.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  C.F.R. § 4.59 
(2006).  Resolving doubt in the veteran's favor, a 10 percent 
rating is warranted for the right knee disability.  

These findings do not show a basis for a 20 percent or higher 
evaluations under DC 5260 or 5261.  The preponderance of the 
evidence is against a greater evaluation based on functional 
loss due to pain on use or due to flare-ups, as the objective 
evidence does not reveal weakness, deformity, atrophy or 
other indicia of function loss warranting a higher rating.  
See DeLuca, 8 Vet. App. at 206.  Moreover, the veteran did 
not appear at the VA joints examination scheduled for him on 
February 2006 that may have demonstrated greater function 
loss.  Therefore, the Board must decide the claims based on 
the record.  38 C.F.R. § 3.655.

There is also no evidence of ankylosis of the right knee or 
evidence of recurrent subluxation or lateral instability to 
warrant consideration under Diagnostic Codes 5256 or 5257.  
38 C.F.R. § 4.71a (2006).  The March 2000 VA examiner 
specifically indicated negative findings of drawer and 
McMurray signs on the right knee.  

In summary, a 10 percent evaluation, but no higher, is 
warranted for post-operative residuals of tendonitis, right 
knee under DC 5003. 

DJD of the Left Knee

The veteran's DJD of the left knee was assigned a 
noncompensable evaluation under Diagnostic Code 5003.  There 
is a conflict in the medical evidence as to whether the 
veteran has degenerative arthritis of the left knee.  Service 
medical records show that a bone scan performed in 1996 
revealed degenerative joint disease of the left knee.  In 
contrast, x-ray findings of the left knee taken in March 2000 
revealed an unremarkable examination. 

The evidence appears to be in approximate balance as to 
whether the veteran has DJD of the left knee.  Resolving 
doubt in favor of the veteran, the Board finds that the 
evidence demonstrates degenerative arthritis.  See also, 38 
C.F.R. § 3.102.  Moreover, the veteran exhibits crepitation 
in the joint and warrants a minimal compensable evaluation 
for resulting limitation of function.  See 38 C.F.R. § 4.59 
(2006).  As such, a 10 percent evaluation is warranted for 
degenerative arthritis of the left knee.  

For the left knee, the March 2000 VA examination report 
revealed flexion to 140 degrees and extension to 0 degrees, 
or normal range of motion.  The examiner found crepitation in 
both knee joints during motion testing.  These findings do 
not show a basis for a 20 percent or higher evaluations under 
DC 5260 or 5261.  The preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the objective evidence 
does not reveal weakness, deformity or other indicia of 
function loss warranting a higher rating.  See DeLuca, 8 Vet. 
App. at 206.  Moreover, the veteran did not appear at the VA 
joints examination scheduled for him on February 2006 that 
may have demonstrated greater function loss.  Therefore, the 
Board must decide the claims based on the record.  38 C.F.R. 
§ 3.655.

There was also no evidence of ankylosis of the left knee, 
impairment of the tibia and fibular, or evidence of recurrent 
subluxation or lateral instability to warrant consideration 
under DC's 5256, 5257, or 5262.  38 C.F.R. § 4.71a (2006).  
The March 2000 VA examiner specifically indicated negative 
findings of drawer and McMurray signs on the left knee.  

In summary, a 10 percent evaluation, but no higher, is 
warranted for degenerative joint disease of the left knee 
under DC 5003. 

Bilateral Renal Calculi

The veteran's bilateral renal calculi is currently evaluated 
as noncompensable by analogy under DC 7508, Nephrolithiasis.  
Disability due to nephrolithiasis is rated under the same 
criteria as hydronephrosis, with certain exceptions not 
applicable in the instant case.  38 C.F.R. § 4.115a, DC 7508.  
Hydronephrosis is evaluated under DC 7509.  A 10 percent 
evaluation is warranted for only an occasional attack of 
colic, not infected and not requiring catheter drainage, a 20 
percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage, and a 30 percent 
evaluation is warranted for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  
38 C.F.R. § 4.155b (2006).

VA examination dated in March 2000 indicated that the veteran 
had two kidney stones, but no kidney infection.  He also had 
renal calculi that passed in the past.  Currently, no surgery 
was recommended for these problems.  CT scan dated in 
February 2000 showed bilateral nephrolithiasis without 
hydronephrosis or ureteral lithiasis, benign appearing left 
adrenal adenoma, and no abdominal aortic aneurysm.  VA 
examination report dated in November 2001 indicated that the 
endocrine system and abdomen showed no abnormal findings.  
There were no other pertinent clinical findings.  

Medical records from Hospital San Carlos dated in December 
2001 indicated that the veteran admitted himself into the 
hospital for complaints of left lower quadrant pain.  He 
denied any urinary symptoms.  A kidney ultrasound biopsy was 
performed, which showed mild ileus pattern and an otherwise 
unremarkable examination.  The veteran was discharged from 
the hospital the same day.     

Upon review, the evidence shows a diagnosis of bilateral 
renal calculi; however, there is no demonstration of 
occasional attacks of the colic, infection or the use of a 
catheter to warrant a compensable evaluation under DC 7509.  
38 C.F.R. § 4.115(b) (2006).  

As for other diagnostic codes, there is no evidence that the 
veteran is currently on any diet or drug therapy for his 
bilateral renal calculi to warrant a compensable evaluation 
under DC's 7508, 7510 or 7511.  There is also no evidence of 
renal dysfunction, voiding dysfunction or urinary frequency 
due to bilateral renal calculi to warrant a compensable 
rating under DC's 7501, 7502 or 7504.  Id.  

Bilateral  Inguinal Hernia

Service medical records show two bilateral hernia repairs in 
September 1988.  A petit hernia repair was also performed in 
May 1998.  Service connection was established for bilateral 
inguinal hernia repair and a noncompensable evaluation was 
assigned under DC 7338 in an April 2001 rating decision.

Under DC 7338, a noncompensable evaluation is warranted for 
small hernia, reducible, or without true hernia protrusion.  
A 10 percent evaluation is warranted for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
warranted for a small recurrent postoperative hernia, or an 
unoperated irremediable hernia, that is not well supported by 
truss or is not readily reducible. A 60 percent evaluation is 
warranted for a large postoperative recurrent hernia that is 
considered inoperable, that is not well supported under 
ordinary conditions, and that is not readily reducible.  38 
C.F.R. § 4.114, DC 7338.

VA examination reports dated in March 2000 and November 2001 
fail to show any current residuals for bilateral inguinal 
hernia repair.  There is no indication of recurrent hernia or 
that the veteran has been required to use belts or trusses to 
contain recurring inguinal hernias.  The Board finds that 
there is simply nothing in the record to suggest that the 
veteran's residuals of bilateral inguinal hernia have 
manifested in such a way as to be compensable under the 
Schedule.  In fact, there has been no finding of true 
inguinal hernia protrusion; therefore, the noncompensable 
rating is appropriate under DC 7338.  

As for other diagnostic codes, the Board has considered 
whether the veteran is entitled to a separate compensable 
evaluation under 38 C.F.R. § 4.118 for skin disabilities.  
However, the November 2001 VA examination of the skin 
indicated no abnormal findings.  Specifically, the examiner 
found bilateral fading scars in the groin.  There was also a 
well-healed surgical scar transverse over the left flank area 
that was approximately 2 1/2 inches long.  Therefore, there is 
no basis for a separate compensable evaluation under 
38 C.F.R. § 4.118.    

Conclusion

The Board recognizes the veteran's assertion that his 
disabilities warrant higher initial evaluations.  However, 
the Rating Schedule provides the sole criteria for evaluating 
the disabilities and assigning compensation benefits and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit- of-the-doubt rule as 
required by law and VA regulation for initial disability 
evaluations in excess of 10 percent for tendonitis, right 
shoulder, residuals of a left shoulder injury, hypertension, 
or GERD, nor initial compensable evaluations for bilateral 
renal calculi or bilateral inguinal hernia.  Gilbert, supra; 
38 C.F.R. § 3.102 (2006).  A 10 percent, but no higher, 
initial evaluation is warranted for post-operative residuals 
of tendonitis, right knee and degenerative joint disease of 
the left knee.  


Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected disabilities on 
appeal.  In that regard, the Board does not find that record 
reflects that the veteran's disabilities on appeal have 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  No periods of unemployment or 
hospitalization due to the service-connected disabilities on 
appeal are noted in the record, or otherwise claimed by the 
veteran.  In light of the foregoing, the Board finds that it 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).










ORDER

Service connection for TMJ dysfunction is granted. 

Service connection for penis disorder, diagnosed as erectile 
dysfunction, is granted.

An initial disability evaluation in excess of 10 percent for 
tendonitis, right shoulder, is denied.  

An initial disability evaluation in excess of 10 percent for 
residuals of a left shoulder injury is denied.  

An initial disability evaluation in excess of 10 percent for 
hypertension is denied.  

An initial disability evaluation in excess of 10 percent for 
GERD is denied.  

An initial disability evaluation in excess of 10 percent for 
tendonitis, right shoulder, is denied.  

A 10 percent, but no higher, initial evaluation for post-
operative residuals of tendonitis, right knee, is granted. 

A 10 percent, but no higher, initial evaluation for 
degenerative joint disease of the left knee is granted. 

An initial compensable disability evaluation for bilateral 
renal calculi is denied. 

An initial compensable disability evaluation for bilateral 
inguinal hernia is denied.  




REMAND

The veteran asserts that he is entitled to higher initial 
evaluations for gall bladder polyp, bilateral inguinal hernia 
repair, degenerative disc disease, lumbosacral spine, and 
residuals of multiple cysts. 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), for gall bladder polyp, residuals of multiple 
cysts, and degenerative disc disease, lumbar spine.  

Service connection for gall bladder polyp was granted in 
August 2000 and the RO assigned a noncompensable evaluation 
under Diagnostic Code 7344.  During the course of the 
veteran's appeal, the regulations pertaining to liver 
disorders were revised.  Specifically, 38 C.F.R. § 4.114 was 
amended and Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 
were revised.  Diagnostic Code 7313 was removed and 
Diagnostic Codes 7351 and 7354 were added.  Prior to the July 
2, 2001, regulatory change, Diagnostic Code 7345 (under which 
the veteran is currently rated), was the appropriate rating 
Code for infectious hepatitis.  Following the regulation 
change, Diagnostic Code 7345 was amended and is currently 
used to rate chronic liver disease without cirrhosis, to 
specifically exclude hepatitis C.  Diagnostic Code 7354 now 
contains criteria for evaluating hepatitis C.  The Board's 
review of the record finds no indication that the RO ever 
considered whether evaluation of gall bladder polyp under a 
different diagnostic code was appropriate or considered 
whether the amended rating criteria for digestive system were 
applicable. The RO must do so on remand.

In an August 2000 rating decision, service connection for 
residuals of multiple cysts were granted.  Residuals of 
multiple cysts was diagnosed as Lipomas on the forearms, 
upper arms, back, and abdomen by the March 2000 VA examiner.  
The RO assigned a noncompensable evaluation under DC 7805.  
The rating criteria for evaluating skin disabilities were 
amended during the appeal.  See 67 Fed. Reg. 49596 (July 31, 
2002) (effective August 30, 2002).  The amendment reorganized 
and renumbered the diagnostic codes and created different 
rating formula for rating diseases and injuries of the skin.  
The Board's review of the record finds no indication that the 
RO ever considered whether evaluation under a different 
diagnostic code was appropriate or considered whether the 
amended rating criteria for skin disabilities were 
applicable. The RO must do so on remand. 

In an August 2000 rating decision, service connection for 
degenerative disc disease, lumbar spine, was granted and 
assigned a 10 percent evaluation under Diagnostic Code 5293.  
VA promulgated new regulations for the evaluation of spine 
disability under DC 5293.  38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of all 
diseases and injuries of the spine, including degenerative 
arthritis, renumbered Code 5243, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4). The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion.  The Board's review of the record finds no 
indication that the RO ever considered whether evaluation 
under a different diagnostic code was appropriate or 
considered whether the amended rating criteria for spine 
disabilities were applicable.  The RO must do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of entitlement to 
an initial compensable evaluations for 
gall bladder polyp and residuals of 
multiple cysts, and an initial evaluation 
in excess of 10 percent for degenerative 
disc disease of the lumbar spine.  The RO 
must consider all potentially applicable 
diagnostic codes, to include as provided 
in the amended rating criteria for 
diseases and injuries of the digestive 
system, skin, and spine.  See 38 C.F.R. 
§§ 4.71a, 4.114, 4.118 (2006).  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


